


Exhibit 10.70
VERISIGN, INC.
2006 EQUITY INCENTIVE PLAN
EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) of Restricted Stock Units (“RSUs”) pursuant to the
VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as described below.
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Plan.
 
 
 
 
 
 
Participant:
  
 
  
 
 
 
 
Number of RSUs:
 
 
  
 
 
 
 
Date of Grant:
  
 
  
 
 
 
Expiration Date:
  
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date.
 
 
 
Vesting Schedule:
  
The RSUs will vest as follows:
  
 



(a). 25% on the latest to occur of (i) the first anniversary of the Date of
Grant; (ii) the date next following the Date of Grant on which such Shares may
be issued from the Plan in compliance with the requirements for use of the Form
S-8 Registration Statement pursuant to which the Plan and such Shares have been
registered with the SEC; and (iii) the date next following the Date of Grant on
which the Company’s common stock is listed on a “national securities exchange”
(as defined in Sec. 6 of the Exchange Act); and (iv) if applicable, the date of
certification of achievement of the applicable Performance Factors by the
Committee.
(b). 6.25% on the latest to occur of (i) the fifth quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(c). 6.25% on the latest to occur of (i) the sixth quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(d). 6.25% on the latest to occur of (i) the seventh quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(e). 6.25% on the latest to occur of (i) the eighth quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.




--------------------------------------------------------------------------------




(f). 6.25% on the latest to occur of (i) the ninth quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(g). 6.25% on the latest to occur of (i) the tenth quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(h). 6.25% on the latest to occur of (i) the eleventh quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(i). 6.25% on the latest to occur of (i) the twelfth quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(j). 6.25% on the latest to occur of (i) the thirteenth quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(k). 6.25% on the latest to occur of (i) the fourteenth quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(l). 6.25% on the latest to occur of (i) the fifteenth quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.
(m). 6.25% on the latest to occur of (i) the sixteenth quarterly anniversary of
the Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.






--------------------------------------------------------------------------------




1.Settlement. Settlement of vested RSUs shall be made within 30 days following
the applicable date of vesting under the above vesting schedule (provided that
if at the time of settlement Participant is a “specified employee” of the
Company under Section 409A, and settlement would be treated as a payment made on
separation of service, then if required to avoid the taxes imposed by
Section 409A settlement shall be delayed by six (6) months (or if earlier, until
death), or such other period of time as is then required to avoid such taxes.
Notwithstanding any provision to the contrary in this agreement, to the extent
necessary to avoid the imposition of any taxes under Section 409A, no payment or
distribution under this agreement that becomes payable by reason of a
Participant’s termination of employment with the Company will be made to such
Participant unless such Participant’s termination of employment constitutes a
“separation from service” (as such term is defined in Section 409A). For
purposes of this agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section
409A. Settlement of vested RSUs shall be in Shares; provided, that pursuant to
Section 7, if Shares may not be withheld as a result of foreign tax law, then an
appropriate number of RSUs may or may not be automatically settled in cash,
depending upon the taxable jurisdiction. In addition, if determined by the
Committee in its discretion at the time of payment, RSUs may also be settled in
cash or some combination of cash and Shares. The Participant shall pay to the
Company the aggregate par value of the Shares issued prior to their issuance
(par value being $0.001 per Share) with such payment deemed to have been made
for each Share, by Participant’s services from the Date of Grant to the first
applicable vesting date. Participant agrees that, if necessary due to applicable
law, Participant shall pay to the Company each affected Share’s par value by
making appropriate payroll deductions from funds due the Participant.
Notwithstanding the issuance of Shares in settlement of the RSUs or the delivery
of one or more stock certificates for such Shares, the Shares shall be subject
to applicable restrictions on transfer or sale, if any, as may be set forth in
the Participant’s written employment or service contract with the Company or
pursuant to any policy adopted by the Company, now or hereafter existing, that
imposes stock ownership requirements, stock retention requirements or stock sale
restrictions on the Participant. To enforce any restrictions or requirements on
the Participant’s Shares, the Committee may require the Participant to deposit
all certificates, together with stock powers or other instruments of transfer
approved by the Committee appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions or
requirements have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions or requirements to be placed on the
certificates.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.
3. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.
4. No Transfer. The RSUs and any interest therein (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(ii) shall, if the Participant’s continuous employment with the Company or any
of its affiliates shall terminate for any reason (except as otherwise provided
in the Plan or Section 5 below), be forfeited to the Company forthwith, and all
the rights of the Participant to such RSUs shall immediately terminate.
5. Termination.
(i)    In the event of a Participant’s Termination by the Company or by the
Participant, the Committee shall settle in Shares, the value of any vested RSUs
(based on the then Fair Market Value of Shares deemed allocated to such vested
RSUs on the date of such Termination, subject to Section 1 hereof.
(ii)    In the event of a Participant’s Termination due solely to death or
Disability while any RSUs granted hereunder remain unvested, all RSUs that are
unvested as of such Termination shall immediately accelerate in full, and the
Committee shall settle the value of such RSUs on the date of such Termination.
Settlement of the RSUs shall be subject to Section 1 hereof.
(iii)    In case of any dispute as to whether Termination has occurred, the
Committee shall have sole discretion to determine whether such Termination has
occurred and the effective date of such Termination.




--------------------------------------------------------------------------------




6. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan (incorporated herein by reference). The Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that the Participant has carefully read and is familiar with
their provisions, and (iii) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan. In the event
that upon the 30th day after the Date of Grant, the Participant has not refused
the RSUs by notice to the Company pursuant to Section 12 hereof, the Participant
shall be deemed to have accepted the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan.
7. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, the Company will satisfy the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement unless Shares may not be withheld as a result of
foreign tax law (in which case an appropriate number of RSUs may or may not be
automatically settled in cash, depending upon the taxable jurisdiction). In the
event that any RSUs are settled in cash, or Shares may not be withheld as a
result of foreign tax law, the Participant hereby authorizes the Company to
withhold the required minimum amount from Participant’s other sources of
compensation from the Company or any Parent or Subsidiary.
8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
9. VeriSign Incentive Compensation Recovery Policy in the Case of Inaccurate
Financial Statements.  The Committee has adopted an incentive compensation
recovery policy (the “Policy”) which applies to all Section 16 executive
officers and such other officers as the Committee may designate.   The Policy
applies whenever there is an inaccurate financial statement, and, as a result, a
covered executive has received materially more incentive compensation than would
have otherwise occurred.   To the extent you are subject to the Policy, you
agree that the Committee has discretion to seek recovery of any such overpayment
received under this Agreement per the terms of the Policy.
10. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
11. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of Virginia
as such laws are applied to agreements between Virginia residents entered into
and to be performed entirely within Virginia, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
     
12. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.
13. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.
14. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.




--------------------------------------------------------------------------------




15. Entire Agreement; Modification. The Plan and this Restricted Stock Unit
Agreement for these RSUs constitute the entire agreement and understanding of
the parties with respect to the subject matter herein and supersede all prior
understandings and agreements, whether oral or written, between the parties
hereto with respect to the specific subject matter hereof. This Restricted Stock
Unit Agreement may be amended only by a written instrument executed by an
authorized representative of the Company and effectively given to the
Participant pursuant to the methods of delivery set forth in Section 12 above.
Any such amendment shall be deemed effective thirty (30) calendar days after the
date on which it is effectively given to the Participant as described in Section
12 above, provided the Participant does not provide the Company with a written
notice within that thirty (30) day period rejecting the amendment.
Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to: Human Resources, Attn: Ellen Petrocci,
VeriSign, Inc., 12061 Bluemont Way, Reston, VA 20190.
 
 
 
 
 
 
 
 
VERISIGN, INC.
 
 
 
PARTICIPANT
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
(Please print name)
 
 
 
(Please print name)
 
 
 
 
 
 
 
 
(Please print title)
 
 
 
 







